Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 15, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146211(25)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ______________________________                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,                                    SC: 146211
                                                                    COA: 310668
  v                                                                 Livingston CC: 12-020466-FC

  GEORGE ROBERT TANNER,
             Defendant-Appellee.
  ______________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its appeal brief to June 25, 2013, is GRANTED. The brief received on June 25,
  2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 15, 2013
                                                                               Clerk